Citation Nr: 1448675	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  In July 2014, the Veteran testified at a hearing held before the Board.


FINDING OF FACT

The Veteran does not have PTSD that is related to active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, with respect to the Veteran's claims for service connection for PTSD, the Board finds that VA has satisfied its duty to notify through a September 2010 letter.  The claim was then adjudicated in March 2011.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless file, the Board has reviewed the Veteran's paperless Virtual VA and VBMS claims file.  Additionally, the Veteran was afforded a VA examination in February 2011 in order to adjudicate his service connection claim. That examination addressed whether the Veteran suffers from PTSD and whether any diagnosed PTSD was then related to his service.  The Board finds that the proffered opinion was based on interview with the Veteran and review of the record, and that a clear conclusion with reasoned medical explanation was reached.  Thus, it is sufficient to decide the Veteran's claim.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently suffers from PTSD due to stressors in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 11310; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Such includes psychosis, but not PTSD.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including psychosis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The VA has amended its regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, state that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that while serving on the USS St. Louis (LKA 116) in the Persian Gulf in 1987, he witnessed other ships being hit with mines in the water and watched bodies float on the surface following the attacks.  He contends that he is still haunted by these images and it prevents him from sleeping.  The Veteran contends that he also suffers from anger and a tendency to argue and fight with others, preventing him from being able to sustain employment.  The Veteran's mother and ex-fiancé reported that since service, the Veteran has suffered from a severe sleep impairment, tendency towards anger and violence, and appeared to hear voices and talk to himself.

Turning to the evidence of record, the service treatment records are negative for any indication of a psychiatric disorder.

The Veteran's service personnel records reflect that in October 1987, the Veteran was attached to the USS St. Louis as part of the Stinger Defense Force during the ship's deployment to the Gulf of Oman, Strait of Hormuz, and the Persian Gulf, in support of Operation Ernest Will.  The records do not reflect that he participated in combat.  

Post-service treatment records reflect that from 2008 to 2011, the Veteran sought treatment at the VA and reported being homeless.  However, he did not report any symptoms associated with a psychiatric disorder, including PTSD.  A 2010 screen was negative for PTSD.

On February 2011 VA examination, the Veteran reported the same or similar events as he did in his stressor statement to the VA.  The examiner noted that review of military history showed that the Veteran's ship was not damaged during Operation Ernest Will, however, during the operation another ship did suffer considerable casualties.  The Veteran's reported psychiatric symptoms were that he would get into many fights.  However, he denied any legal action related to the many reported fights.  He reported that he had had some domestic violence history.  He reported severe frequent and longstanding psychiatric difficulties which he attributed to his service.  He reported having a drug problem.  There was no history of any psychiatric treatment or prescription of medications.  Mental status examination reflected the Veteran's report that he heard voices.  The examiner, however, noted that this report was inconsistent with the Veteran's symptom presentation in that the disorganized thinking and delusions that would typically accompany such psychotic symptoms were not present.  While the Veteran reported poor impulse control, none was shown on examination.  Following examination, the examiner determined that the Veteran's reported psychiatric symptoms did not appear to clearly coincide with his military service.  His symptoms were mostly suggestive of cluster B personality pathology.  It did not seem likely that the Veteran's current stressors were related to his service experience.  He also did not appear to have experienced aggravation of existing symptoms during his service.  The examiner further explained that an MMPI psychiatric assessment demonstrated a profile associated with malingering, strongly suggesting that the Veteran was exaggerating or simply manufacturing his symptoms.  He responded inconsistently and his alleged symptoms seemed unlikely to be reflective of PTSD related to the reported service stressors.  Although the Veteran likely had some exposure to military conflict, the Veteran did not meet the diagnostic criteria for PTSD.  He had a long history of substance abuse and a urine screen was positive for cannabis use.  His allegations of auditory hallucinations were assessed to be implausible.  

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  Although the Veteran states that he suffers from PTSD related to his service, the competent, probative, and persuasive evidence of record demonstrates that he does not meet the criteria for that diagnosis, and otherwise does not suffer from a psychiatric disorder that was caused or aggravated by his service.  Specifically, a 2010 VA PTSD screen was negative for any psychiatric symptoms related to service stressors, the VA records are negative for PTSD symptoms or treatment, and the 2011 VA examiner, after administering psychiatric testing, determined that the Veteran did not suffer from PTSD or a psychiatric disorder related to his service.  It is significant that the VA examiner found evidence of malingering and feigning of symptoms, as such findings lessen the Veteran's credibility with regard to his reported symptoms.  In fact, the VA examiner found many inconsistencies in the Veteran's reported symptoms, his psychiatric history, and the record.  Moreover, although the Veteran stated at his hearing that he had received treatment at the VA three or four years ago for PTSD symptoms and was prescribed PTSD medication, the VA treatment records from that time period do not document any psychiatric counseling or prescriptions.  Thus, although the Veteran may have been exposed to stressors in service, the credibility of his statements that he has suffered from PTSD symptoms since service has been called into question.  Based upon the inconsistencies in his testimony, in particular related to treatment received, and based upon the VA examiner's opinion that the Veteran was malingering, the Board places little value on the Veteran's lay contentions.   Accordingly, the weight of competent evidence establishes that the Veteran does not have PTSD or a psychiatric disorder that was caused or aggravated by his service, and service connection for PTSD must be denied.  

Moreover, personality disorders, generally, are not subject to compensation, and there is no indication of aggravation in this instance.  See 38 C.F.R. § 3.303(c)

While the Veteran contends that his PTSD was caused or aggravated by his service, the Board accords his statements regarding the etiology of this disorder less probative value as he is not competent to opine on such a complex medical question.  It is true that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

While the Veteran is competent to state his symptoms and in-service stressors, he is not competent to state that he meets the criteria for a diagnosis of PTSD based upon those stressors, as he does not have the requisite knowledge and skills to determine such etiology. Such a conclusion requires medical skill and review of the mental health findings in service and since service. 

As the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.





ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


